IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 183 MM 2018
                                                :
                                                :
               v.                               :
                                                :
                                                :
 SEAN B. JACOBS                                 :
                                                :
                                                :
 PETITION OF: DAVID M. SIMON,                   :
 ESQUIRE                                        :


                                         ORDER



PER CURIAM

       AND NOW, this 6th day of February, 2019, in consideration of the Motion Seeking

Permission to Withdraw as Counsel and the Motion for Appointment of Counsel, this

matter is REMANDED to the Court of Common Pleas of Lehigh County for resolution of

these issues regarding representation.

       The Court of Common Pleas of Lehigh County is DIRECTED to enter its order

regarding this remand within 60 days and to promptly notify this Court of its determination.